Citation Nr: 0215664	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  95-20 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative right knee chondromalacia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
February 1988 to April 1990, and also had slightly more than 
three months of prior active service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1995 rating decision by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

In correspondence received July 12, 1995, The veteran 
requested a personal hearing before the RO.  A hearing was 
scheduled, but the veteran failed to report in October 1996.  
In correspondence received April 11, 2000, the veteran 
requested a hearing before the Board at the RO.  He is 
entitled to such hearing.  38 C.F.R. § 20.700.

Since both Travel Board and videoconference hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), this case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board (He should also be offered the 
alternative option of a videoconference 
hearing before a Member of the Board.).  
A copy of the notice to the veteran of 
the scheduling of such a hearing should 
be placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at either a Travel Board or videoconference 
hearing, the case should be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



